Citation Nr: 0943751	
Decision Date: 11/17/09    Archive Date: 11/25/09	

DOCKET NO.  07-39 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and/or a generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
April 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In a decision of March 2009, the Board found that new and 
material evidence had been received sufficient to reopen the 
Veteran's previously-denied claim of entitlement to service 
connection for an acquired psychiatric disorder, and, in so 
doing, remanded the Veteran's case for further development 
and a de novo review of all pertinent evidence of record.  
The case is now, once more, before the Board for appellate 
review.


FINDING OF FACT

A chronic acquired psychiatric disorder, to include 
depression and/or a generalized anxiety disorder, is not 
shown to have been present in service or for many years 
thereafter, nor is it the result of any incident of the 
Veteran's period of active military service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, to include 
depression and/or a generalized anxiety disorder, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned in August 2008, as well as service treatment 
records, and both VA treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for an 
acquired psychiatric disorder, to include major depression 
and/or a generalized anxiety disorder.  In pertinent part, it 
is contended that the personality disorder for which the 
Veteran received treatment in service represented the 
beginnings of the depression and/or generalized anxiety 
disorder from which he currently suffers today.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009).  However, personality disorders and 
mental deficiency as such are not diseases or injuries within 
the meaning of applicable legislation governing the award of 
compensation benefits.  38 C.F.R. § 3.303 (2009).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  

In that regard, establishing service connection generally 
requires medical or, in certain circumstances, lay evidence 
of (1) a current disability; (2) an inservice incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed inservice disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Alternatively, service connection may be awarded for 
a "chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In the present case, service treatment records disclose that, 
beginning in December 1967, and continuing through March of 
1968, the Veteran received treatment for what was 
consistently described/diagnosed as an immature personality 
disorder.  Moreover, at the time of a service separation 
examination in April 1968, it was noted that the Veteran had 
previously been hospitalized for treatment of an immature 
personality.  The pertinent diagnosis noted was immature 
personality (disorder).

At the time of a subsequent VA neuropsychiatric examination 
in November 1968, the Veteran's chief complaint was that, at 
times, he was "pretty nervous and tense inside."  Also noted 
was that the Veteran felt "rather irritable," in particular, 
on those occasions when he was "under pressure."  On mental 
status examination, the Veteran was described as neatly 
dressed and cooperative throughout the examination.  He 
answered questions and volunteered some spontaneous material, 
was friendly, and related to the examiner in an "easy" 
manner.  Further noted was that the Veteran was in good 
contact with reality, with no evidence of any pathological 
thinking.  The Veteran did not appear "slowed down," 
agitated, overactive, or suspicious.  When asked if he felt 
nervous, the Veteran indicated that, at times, he did.  
Significantly, the Veteran denied the presence of fears, 
obsessions, or compulsions, and similarly denied any problems 
with hallucinations or delusions of grandeur or persecution, 
or ideas of reference.  At the time of examination, there was 
no evidence of any underlying deep seated depression.  The 
Veteran's sensorium was clear, and he was well oriented, with 
a memory which was good for both recent and past events.  
According to the examiner, at the time of examination, there 
was no evidence of any active psychosis or psychoneurosis.  
The pertinent diagnosis noted was no psychiatric disorder 
found.

During the course of VA outpatient treatment in August 2005, 
the Veteran reported that his wife had just recently died 
after a sudden illness, and that he was in the process of 
dealing with certain life adjustments.  Specifically, he was 
experiencing some difficulty with nervousness and sleep 
disturbance.  The pertinent diagnosis noted at the time of 
treatment was situational reaction and life stressors (i.e., 
death of a mate).

In correspondence dated in October 2008, a VA mental health 
nurse practitioner indicated that, based on her evaluation of 
the Veteran early that same month, he was best described as a 
62-year-old widowed male who, in 1967, began having problems 
with anger management while stationed in Turkey.  Reportedly, 
after having gotten into a fight, the Veteran was referred to 
a psychiatrist, at which time he remembered "taking 
medication."  According to the Veteran, one of the reasons he 
had "anger issues" was that he had wanted to go to Vietnam 
rather than Turkey, but was told that he was "too 
crazy/immature for Vietnam."  After leaving the service, the 
Veteran reportedly worked in law enforcement and continued to 
have problems with "nerves," with the result that he received 
a diagnosis of "nervousness" in 1985.  According to the 
Veteran, his problems had been "manageable while he was 
working," possibly because he felt more secure carrying a 
weapon and being in a position of authority.  

When further questioned, the Veteran indicated that he had 
buried two wives, his parents, and four siblings, and felt 
that he had not dealt with his grief until after his 
retirement.  Reportedly, the Veteran had noticed increased 
irritability and a "lot of nervous tension," resulting in 
conflict with his neighbors and a reluctance to interact with 
others.  According to the Veteran, he now lived alone.  
Moreover, since his retirement, alcohol use had reportedly 
become more of an issue, with the Veteran stating that it 
"seemed to steady his nerves."  

Following assessment, it was the opinion of the examiner that 
the Veteran was a retired law enforcement office with a 
history of depressive symptoms diagnosed as "nerves" and 
"anger problems" dating from his days in the military which 
had worsened over the past two years since the death of his 
second wife and his retirement.  The pertinent diagnosis 
noted was recurrent major depressive disorder.  

During the course of VA outpatient treatment in November 
2008, the same VA mental health nurse practitioner who had 
provided the October 2008 statement indicated that she had 
seen the Veteran for a complaint that he was "just tired," 
and still having "anger spells," though he had been somewhat 
successful in "holding them down."  According to the Veteran 
his nerves were bad and sometimes his hand shook when he 
attempted to hold a glass in the morning.  While he slept 
okay at night, according to the Veteran, he was sometimes up 
until 5 a.m., and then slept until noon, though this was not 
really a problem.  When further questioned, the Veteran 
indicated that his appetite was sometimes a problem, and that 
he often didn't eat more than one meal a day.  Additionally 
indicated was that the Veteran became irritated at people, 
though he did not act on his angry feelings.  

When questioned, the Veteran denied any homicidal or suicidal 
ideation, though he did indicate that, on those occasions 
when people would "push him," he sometimes became hostile.  
On mental status examination, the Veteran was alert and in no 
acute distress, with an "okay" mood, and a mood-congruent 
full range affect.   The Veteran's thought processes were 
rationale, relevant, and goal-directed, and he denied both 
suicidal and homicidal ideation, as well as auditory and 
visual hallucinations.  The clinical assessment was of a 
retired law enforcement officer with a history of depressive 
symptoms diagnosed as "nerves" and "anger problems" dating 
from his days in the military which were basically unchanged.  
Once again, the pertinent diagnosis noted was of a recurrent 
major depressive disorder.  

In early June 2009, a VA psychiatric examination was 
accomplished.  The examiner noted that the Veteran's claims 
folder had been reviewed.  When questioned, the Veteran 
stated that he was not currently receiving any mental health 
treatment, nor was he taking any psychotropic medication.  
According to the Veteran, he had an "anger management 
problem," and was "just bitter about the way things were 
going."  The Veteran explained that he hated Arabs, and 
thought that the "country was being thrown away."  According 
to the Veteran, his problems began while he was in Turkey, 
because he did not want to be there, but, rather, wanted to 
be in Vietnam.  The Veteran stated that he had been able to 
control his anger while he was working, but that it had now 
become more difficult to control.  According to the Veteran, 
he really did not know why he was angry, and did not think 
that he felt depressed.  

When further questioned, the Veteran described his appetite 
as fair, and stated that he usually ate only one meal a day, 
and often had to make himself eat.  Also noted were some 
problems sleeping, with the Veteran indicating that, on some 
nights, he slept okay, while on other nights, it took him a 
significant amount of time to fall asleep.  According to the 
Veteran, he had a tendency to worry.  When further 
questioned, the Veteran indicated that he did not think that 
he was depressed, though he then said that he was not happy, 
and described himself as being "lonely."  When questioned as 
to what he enjoyed, the Veteran replied "nothing."  Also 
noted were problems with diminished libido.  At the time of 
examination, the Veteran denied suicidal ideation, though he 
reported occasional homicidal ideation, but without intent.

The Veteran further indicated that he currently lived alone.  
While he had previously been married three times, his first 
two marriages had ended in divorce, while his last marriage 
ended when his wife died following a CVA and myocardial 
infarction.

According to the Veteran, he had retired in August of 2006 
after having worked in law enforcement for approximately 20 
years.  When questioned, the Veteran indicated that there 
were a number of factors which contributed to his leaving 
work, including the fact that the administration at his job 
changed, and that he "just had less interest in continuing to 
work."  

On mental status examination, the Veteran was fully 
cooperative.  Significantly, there was no reason to doubt the 
information provided by the Veteran, other than the fact that 
he seemed to be minimizing the extent of his depression.  The 
Veteran's speech was within normal limits with regard to rate 
and rhythm, though his mood was somewhat depressed.  The 
Veteran's affect was described as appropriate to content, and 
his thought processes and associations were both logical and 
tight.  No loosening of associations was noted, and there was 
no evidence of any confusion.  The Veteran's memory was 
grossly intact, and he was oriented in all spheres.  At the 
time of examination, the Veteran did not report problems with 
hallucinations.  Nor was any delusional material present.  
The Veteran's insight was adequate, as was his judgment, and 
he denied both suicidal and homicidal ideation and intent.  
The pertinent diagnosis noted was depressive disorder, not 
otherwise specified.  

According to the examiner, he was unable to find any 
relationship between the Veteran's current depression and his 
military service.  Rather, treatment records indicated that, 
in 1967, the Veteran was reported as being violent following 
an episode of apparent heavy drinking.  In January of 1968, 
the Veteran was quoted as having received a letter from his 
wife, which apparently indicated that she wanted a divorce, 
after which he was found crying.  Subsequent notes from the 
remainder of 1968 through August of that year suggested 
anxiety symptoms.  Further review showed that the Veteran had 
been seen for examination after discharge in November of 
1968, and that there were negative findings with regard to 
any and all psychological disorders.  In the opinion of the 
examiner, the Veteran suffered from some depression which 
stemmed from loneliness in his life and a general sort of 
malaise.  Moreover, according to the examiner, it did not 
appear to be related to anything in particular in the 
Veteran's experiences in the military.  

In terms of the Veteran's depression, his symptoms, which 
occurred most days, were moderate, and had persisted for 
years.  According to the examiner, he could find no evidence 
that any psychiatric disorder precluded the Veteran's 
employment.  However, the Veteran did display considerable 
social isolation.  No impairment in thought processing or 
communication was noted, and the examiner was unable to find 
any evidence that the Veteran's psychiatric disorder 
precluded his engaging in the activities of daily living.  

Based on the aforementioned, it is clear that, while in 
service, the Veteran received a diagnosis of and treatment 
only for an immature personality disorder, which, pursuant to 
applicable law and regulation, is an inappropriate subject 
for a potential grant of service connection.  See 38 C.F.R. 
§ 3.303 (2009).  While in August 2005, the Veteran was 
described as suffering from a (transient) situational 
reaction following the death of his wife, the earliest 
clinical indication of the presence of a chronic acquired 
psychiatric disorder is revealed by a statement by a VA 
mental health nurse practitioner dated in October 2008, more 
than 40 years following the Veteran's discharge from service, 
at which time he received a diagnosis of a major depressive 
disorder.  Significantly, while during the course of that 
statement, the VA nurse practitioner described the Veteran as 
a retired law enforcement officer with a history of 
depressive symptoms (diagnosed as nerves and anger problems) 
"dating from his days in the military," that statement 
could only have been based upon history provided by Veteran, 
inasmuch as the service treatment records show only a 
diagnosis of immature personality disorder.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  Moreover, and as previously 
noted, at the time of a VA psychiatric examination in 
November 1968, shortly following the Veteran's discharge from 
service, there was no evidence whatsoever of an acquired 
psychiatric disorder.  Significantly, following the 
aforementioned VA psychiatric examination in June 2009, which 
involved not only an evaluation of the Veteran, but a full 
review of his claims folder, it was the opinion of the 
examiner that there was no relationship between the Veteran's 
current depression and his military service.  While in the 
opinion of the examiner, the Veteran was suffering from a 
certain degree of depression, according to the examiner, that 
depression stemmed from the Veteran's loneliness in life as 
well as a "general sort of malaise," and was unrelated to 
anything connected to the Veteran's experiences in the 
military.  

In evaluating the Veterans' claim, the Board has a duty to 
assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.  In evaluating the probative 
value of medical statements, the Board looks to factors such 
as the health care providers' knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  Other factors considered in assessing 
the probative value of a medical opinion are the physician's 
access to the claims file, and the thoroughness and detail of 
the opinion.  See Hernandez-Toynes v. West, 11 Vet. App. 379, 
382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) found that guiding factors in evaluating the 
probative value of a medical opinion were whether the medical 
opinion was based on sufficient facts or data, whether the 
opinion was a product of reliable principles and methods, and 
whether the medical professional applied the principles and 
methods reliably to the facts of the case.  Id.  
Significantly, the Court further indicated that the claims 
file "is not a magical or talismanic set of documents, but 
rather a tool to assist VA examiners to become familiar with 
the facts necessary to form an expert opinion to assist the 
adjudicator in making a decision on a claim."  Id.  

In the case at hand, the Board does not question the 
competence or professional expertise of the VA nurse 
practitioner who, in October 2008, seemed to indicate that 
the Veteran's major depression was in some way related to his 
period of active service.  However, as previously noted, 
there is absolutely no evidence whatsoever that, at any time 
during the Veteran's period of active military service, he 
received either a diagnosis of, or treatment for, major 
depression.  Rather, the clear weight of the evidence is to 
the effect that, while in service, the Veteran received a 
diagnosis of and treatment only for an immature personality 
disorder.  Under the circumstances, the Board finds the 
opinion of the June 2009 VA examiner highly probative, 
because that opinion was based upon a full review of the 
Veteran's claims file, as well as all evidence both for and 
against the claim (including the October 2008 statement of 
the VA nurse practitioner) regarding the nature and etiology 
of the Veteran's psychiatric disability.  See Hernandez-
Toynes v. West, 11 Vet. App. 379, 382 (198); see also Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  The VA examiner provided reasons 
and bases for his medical opinion, and pointed to evidence 
which supported his opinion.  See Hernandez-Toynes v. West, 
supra.  Under the circumstances, the Board is of the opinion 
that the probative medical evidence of record establishes 
that the Veteran's acquired psychiatric disorder did not, in 
fact, have its origin during his period of active military 
service.  

The Board acknowledges the Veteran's statements and testimony 
regarding the origin of his current psychiatric disability.  
However, the Board rejects the Veteran's assertions to the 
extent that he seeks to etiologically relate his current 
depressive disorder to the aforementioned immature 
personality disorder in service.  As noted above, there is 
just no evidence that, during the Veteran's period of active 
military service, he received either a diagnosis of or 
treatment for a depressive disorder.  Significantly, as a lay 
person, the Veteran is not competent to create the requisite 
causal nexus for his current psychiatric disability which, it 
should be noted, was first demonstrated no earlier than 40 
years following his discharge from service.  In that regard, 
evidence which requires medical knowledge must be provided by 
someone qualified by an expert by knowledge, skill, 
experience, training, or education, none of which the Veteran 
has.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Indeed, the question of etiology in this case involves 
complex medical issues which the Veteran, as a layperson, is 
not competent to address.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current psychiatric 
disability, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his period of active military service.  Accordingly, 
service connection for an acquired psychiatric disorder must 
be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
January and June 2006, as well as in July and November of 
that same year.  In that correspondence, VA informed the 
Veteran that, in order to substantiate his claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disease and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and what information and evidence VA 
would attempt to obtain on his behalf, VA informed him that 
it duty to obtain any records held by and Federal agency.  It 
also informed him that, on his behalf, VA would make 
reasonable efforts to obtain records which were not held by a 
Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2000), rev'd. on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include depression and/or a generalized anxiety disorder, is 
denied.



	                        
____________________________________________
	ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


